DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 19 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 19, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto (US 2016/0259189).
Regarding claim 12, Kuramoto discloses a display substrate (see figure 11T, for instance), comprising: a substrate (101) and a black matrix layer (102) disposed on the 
Regarding claim 19, Kuramoto discloses the display substrate according to claim 12, wherein the black matrix layer (102) further includes a second black matrix (203) located in a peripheral region of the display substrate; the sealing member (103) is filled between (since 103 is directly between 102 and 203 in a vertical direction) the first black matrix (102) and the second black matrix (203).
Regarding claim 26, Kuramoto discloses the display substrate according to claim 12, wherein the display substrate (101) is a color filter substrate (incl. elements 107).
Regarding claim 28, Kuramoto discloses a display device, comprising the display substrate according to claim 12 (see fig. 11T, for instance).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto in view of Yang et al. (US 2012/0026449).
Regarding claim 27, Kuramoto discloses the display substrate according to claim 12. However, Kuramoto does not expressly disclose wherein the display substrate is a COA substrate.
Yang discloses a display substrate wherein the display substrate is a COA substrate ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the COA structured substrate as Yang in the device of Kuramoto. The motivation for doing so would have been to use an alternative conventional color filter structure in the art in order to achieve minimized device size, as taught by Yang ([0008]; [0049]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/4/2021